F|LED

IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA NOV 29 2018
BILLINGS DIVISION DISC!'FV‘R' 'US Distnci Coun
nc o Montana - Bi!lings
UNITED sTATEs oF AMER]CA, CR 18-83-BLG-sPW
Plaintiff,
0RDER sETTlNG
vs. sENTENCING

JOSHUA D. MORRISON,

 

Defendant.

 

Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy
J. Cavan in open court on November 14, 2018. United States Magistrate Judge
Timothy J. Cavan entered F indings and Recommendation in this matter on
November 14, 2018 (Doc. 31). No objections having been filed within fourteen
days thereof,

IT IS I-IEREBY ORDERED that Judge Cavan’s F indings and
Recornmendations (Doc. 31) are ADOPTED IN FULL;

Therefore,

IT IS HEREBY ORDERED that,

1. Sentencing is set for Wednesday, March 13, 2019 at 10:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.

2. The United States Probation Office shall conduct a presentence
investigation and prepare a presentence report. Fed. R. Crim. P. 32(c), (d); 18
U.S.C. § 3552(a).

3. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before January 28,
2019. The probation officer shall not disclose any recommendation made or to be
made to the Court.

4. If restitution is mandatory, the probation officer shall discuss a
payment plan with Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

5. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report, Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before February 4,
2019. U.S.S.G. § 6Al.2. Any unresolved objections are expected to be
included in the pre-sentence report, not in a sentencing memorandum.

6. The presentence report, in final fonn, including any unresolved

objections, shall be delivered to the Court and the parties on or before February

19, 2019.

7. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before February 26, 2019. Absent
good cause shown, sentencing memoranda and supporting documents filed after
February 26, 2019 will not be considered in addressing sentencing issues. Failure
to timely file sentencing memoranda may result in imposition of sanctions against
counsel.

8. Responses to sentencing memoranda shall be filed on or before
March 5, 2019.

9. Reply briefs will not be accepted for filing in sentencing matters.

10. The Court will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6Al .3.

11. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

12. Defendant is to remain in the custody of U.S. Marshals pending
sentencing

The clerk shall promptly notify counsel and the probation office of the entry

of this Order.

\/*L_
DATED this sz day of November, 2018.

/.¢e!z-QM

s’UsAN P. WATTERS
United States District Judge

